—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 21, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
The record demonstrates that defendant pleaded guilty to one count of criminal possession of a forged instrument in the second degree and was sentenced as a second felony offender to a negotiated sentence of 2 to 4 years in prison. Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of her assignment as counsel for defendant. Upon review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.